Title: To George Washington from Colonel Theodorick Bland, 14 June 1778
From: Bland, Theodorick
To: Washington, George


                    
                        Sr
                        Petersburgh [Va.] June 14th 1778
                    
                    I[n] persuance of yr Excellencys Commands you will herewith receive enclosed a weekly Return of the Party under my Command in this state. I am in great Hopes, that by the time the Bridles and other necessaries for Marching them on to Camp arrive (and for which I have sent to Fredksburgh) that I shall be in a Condition to send on about Seventy horses and some men. I miss no opportunity of Purchasing, myself; and injoyn the officers who are out to use the utmost diligence. Horses daily rise in their Value, and I greatly fear (notwithstandg every effort on my part to keep ⟨mutilated⟩ the Price, consistant with the dispatch necessary) th⟨at⟩ from eighty or ninety Pounds (the first prices I gave) two Hundred will scarce be sufficient, in a short time; so rapidly have the purchasers in the northern district encreased their Prices, whose example I am obliged to follow or fall short in the Purchase. I gave yr Excy a full acct in my last of every circumstance relative to our situation & prospects here, Since which I have recd nine or ten Horses & re[c]ruited three or four men. Having, Since, not had any returns from the officers who are on recruitg parties, it is not in my power to give you at this time further Information. I shall therefore conclude my letter with assuring you that I am with the greatest respect Yr Excys most obedt Sert
                    
                        Theok Bland
                    
                